Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 18, 2022

                                     No. 04-22-00047-CR

                               Michael Alonzo RODRIGUEZ,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 630792
                       Honorable Grace M. Uzomba, Judge Presiding


                                        ORDER

       Appellant’s brief is currently due October 20, 2022. On October 11, 2022, appellant filed
a motion requesting an extension of time to file the appellant’s brief. The motion is GRANTED.
The appellant’s brief is due on or before December 9, 2022.

       Appellant is advised that counsel’s heavy case load or demanding work schedule is
not an extraordinary circumstance warranting further requests for an extension of time.

       It is so ORDERED on October 18, 2022.

                                                           PER CURIAM

       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT